DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of the corrected Application Data Sheet deleting the foreign priority claim to Chinese Patent Application No. 202110237319.6.
Specification
The disclosure is objected to because of the following informalities:
On pg. 3, line 10, “the unexpanded” should read --the unexpanded position--.
On pg. 3, line 23, “being engaging” should read either --being engaged-- or simply --engaging--.
On pg. 3, lines 29-30, “each pair of the side plate” should read --each pair of the side plates--.
On pg. 4, line 18, “the pair of the bottom retaining member” should read --the pair of the bottom retaining members--.
On pg. 4, line 20, “a pair of mounting member” should read --a pair of mounting members--.
On pg. 4, lines 22-23, “the pair of the mounting member” should read --the pair of the mounting members--.
On pg. 6, it appears that “sectional” in at least lines 1, 3, 7, 10, 15, and 20 (referring to Figs. 2A, 2B, 3A, 3C, 5A, and 7) should read --perspective--. (The examiner notes that the term “sectional” refers to a cross-sectional view. See 37 CFR 1.84(h)(3).)
On pg. 6, line 16, it appears that “sectional” should read --perspective--.
On pg. 9, line 33, “pair of the side plate” should read --pair of the side plates--.
On pg. 10, line 1, it appears that the word “sectional” should be deleted (since the view shown in at least Figs. 3A, C, and D include perspective and side views rather than sectional views).
On pg. 10, line 3, “the target plate further 40” should read --the target plate 40 further--.
On pg. 10, lines 3-4, “a pair of mounting member” should read --a pair of mounting members--.
On pg. 10, lines 4-5, “the pair of the mounting member” should read --the pair of the mounting members--.
On pg. 11, lines 9-10, “the pair of the top retaining member” should read --the pair of the top retaining members--.
On pg. 11, line 19, “sectional” should read --perspective--.
On pg. 13, line 24, “the pair of the bottom retaining member” should read --the pair of the bottom retaining members--.
Appropriate correction is required.
Drawings
The drawings are objected as failing to comply with 37 CFR 1.84(h)(3), because Figs. 2C and 3B are designated as sectional views, but the drawings fail to indicate the plane upon which the sectional view is taken in the manner required by 37 CFR 1.84(h)(3). Alternatively, if Figs. 2C and 3B are not true sectional views (i.e., not cross-sectional views), then the specification should be amended at pg. 6, lines 5 and 9, to clarify the type of view that is shown in Figs. 2C and 3B.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “3311” has been used to designate both a protrusion (Fig. 3A; pg. 10, line 6, et al.) and an angled edge (Fig. 3B; pg. 10, line 25, et al.). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 5, 7, 10, 14, and 15 are objected to because of the following informalities:  
In claim 5, line 2, “the unexpanded” should read --the unexpanded position--.
In claim 7, lines 2-3, it appears that “being engaging” should read --engaging--.
In claim 10, line 1, “moved away the receiving slot” should read --moved away from the receiving slot--.
In claim 10, line 2, it appears that “being locking” should read --to be locked--.
In claim 14, line 1, the word --wherein-- should be inserted before “the locking assembly”.
In claim 14, lines 1-2, “a pair of bottom retaining member” should read --a pair of bottom retaining members--.
In claim 14, lines 4-5, “defining between the pair of the bottom retaining member” should read --defined between the pair of the bottom retaining members--.
In claim 15, lines 1-2, “a pair of mounting member” should read --a pair of mounting members--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the limitation “a target plate being detachable and suspended on the third support frame” in line 10 renders the claim indefinite, because it is unclear what the target plate is detachable from. It is unclear whether the phrase “detachable and suspended” means that the target plate is detachably suspended on the third support frame, or may include embodiments in which the target plate is suspended on the third support frame and detachable from some other component (e.g., detachable from the second support frame by detaching the third support frame from the second support frame). The examiner notes that this rejection could be overcome by replacing “detachable and suspended” with --detachably suspended--. 
Claim 8 recites the limitation “the elongated side slots” in line 2. There is insufficient antecedent basis for this limitation in the claims. The examiner notes that this rejection could be overcome by replacing “the elongated side slots” with --elongated side slots--.
Regarding claim 9, the limitation “each pair of the side plate” in line 1 renders the claim indefinite, because it is unclear whether this refers to each pair of side plates, or to each plate of each pair of side plates. The examiner notes that this rejection could be overcome by replacing “each pair of the side plate” with --each pair of the side plates--.
Regarding claim 10, the limitation “the top plate consists of an elongated slot” renders the claim indefinite, because the phrase “consists of” excludes any element not specified in the claim. See MPEP 2111.03, subsection II. (“When the phrase ‘consists of’ appears in a clause of the body of a claim, … there is an ‘exceptionally strong presumption that a claim term set of with ‘consisting of’ is closed to unrecited elements.’ Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1359, 119 USPQ2d 1773, 1781 (Fed. Cir. 2016).”) It is unclear in what sense a plate could be considered to consist of a slot. The examiner notes that this rejection could be overcome by replacing “the top plate consists of an elongated slot” with --the top plate comprises an elongated slot--.
Regarding claim 16, the limitation “the pair of mounting member comprises a U-shaped mounting member” in lines 1-2 renders the claim indefinite, because it is unclear whether “the pair of mounting member” refers to the pair of mounting members, one of the mounting members, or each of the mounting members. The examiner notes that this rejection could be overcome by replacing “the pair of mounting member comprises a U-shaped mounting member” with --each mounting member of the pair of mounting members is a U-shaped mounting member--.
Regarding claim 18, the limitation “a frame adaptor detachably connected to the opposite end of the second support frame” in lines 1-2 renders the claim indefinite, because this limitation, considered together with the limitations of claim 1, appears to describe a stand with the third support frame and the frame adaptor both being connected to the opposite end of the second support frame (see claim 1, lines 7-8, and claim 18, lines 1-2), which appears to be inconsistent with the invention as described in the specification. As disclosed, these two components (the third support frame and the frame adaptor) are interchangeably connectable to the opposite end of the second support frame (see Figs. 3A and 7), but only one of these two components can be connected at a time. The scope of the claim is unclear due to the apparent inconsistency between the specification and the claims. See MPEP 2173.03. The examiner notes that this rejection could be overcome by replacing “detachably connected” in claim 1, line 7, and claim 18, line 1, with --detachably connectable--
Regarding claim 19, the limitations “a pair of top retaining member” in lines 1-2, “the pair of the top retaining members” in lines 2-3, and “the top retaining member” in line 3 render the claim indefinite, because it is unclear how many retaining members are being claimed and how the second support frame is arranged with respect to the top retaining member(s), due to the various use of singular and plural terms to refer to the top retaining member(s). The examiner notes that this rejection could be overcome by replacing “a pair of top retaining member define a top retaining slot formed between the pair of the top retaining members, wherein the second support frame is affixed within the top retaining member” with --a pair of top retaining members defining a top retaining slot formed between the pair of the top retaining members, wherein the second support frame is affixed within the top retaining slot--. 
Regarding claim 20, the limitation “the locking connector is fastened on the top retaining member and within the top retaining slot and the third support frame is detached from the second support frame” renders the claim indefinite, for two reasons. First, it is unclear whether “the top retaining member” (singular) in lines 1-2 refers to one or both of the pair of top retaining members. Second, the limitation “the third support frame is detached from the second support frame,” which is written as a positive structural limitation of the stand, appears to be inconsistent with the requirement in claim 1 that the third support from is “detachably connected” to the second support frame. The examiner notes that this rejection could be overcome by replacing “detachably connected” in claim 1, line 7, with --detachably connectable-- (as discussed above), and by replacing “the locking connector is fastened on the top retaining member and within the top retaining slot and the third support frame is detached from the second support frame” in claim 20 with --the locking connector is fastened on the pair of the top retaining members and within the top retaining slot when the third support frame is detached from the second support frame--. 
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art is Shelby (US Patent No. 5,503,356, hereinafter Shelby). With respect to independent claim 1, Shelby discloses a collapsible target stand (Fig. 1) comprising a base support assembly (14) with a plurality of legs (32) rotatable between an expanded position in which the legs are radially arranged (Figs. 1-2) and an unexpanded position in which the legs are rotated to be disposed adjacent with each other (Fig. 5), an upright support frame comprising a first support frame (column 12) pivotally connected to one end of a second support frame (target holder 16), a locking assembly (collapsing mechanism 76 with lock plate 78 and pin 82) configured to lock the first support frame in an unfolded position (Fig. 1), with the first support frame (12) being rotatable between a folded position with one side coincident with the second support frame (Fig. 5) and the unfolded position in which the first support frame (120 is unfolded and disposed in alignment with the second support frame (Fig. 2). Shelby does not disclose the rotation of the legs being downward, the connection of the upright support frame to the base support assembly being detachable, a third support frame pivotally and detachably connected (or pivotally and detachably connectable) to the opposite end of the second support frame, and a target plate being detachable and suspended (or detachably suspended) on the third support frame. (In Shelby, a target sheet 18 is detachably suspended on the second support frame 16.) 
Alder (US Patent No. 5,441,267, hereinafter Alder), as a secondary reference, discloses a collapsible golf target stand (Fig. 1) comprising a base support assembly (11) with a plurality of legs (18) that rotate downwardly (toward tube member 13 in Fig. 4; col. 2, lines 35-38) and an upright support frame (rod 21) that is detachably connected to the base support assembly (via boss 29, Fig. 4). However, Alder also does not teach a third support frame that is pivotally and detachably connected (or connectable) to a second support frame and a target plate that is detachable and suspended (or detachably suspended) on the third support frame. 
Crawford (US Patent No. 9,746,291, hereinafter Crawford), as an additional reference, discloses a target stand (Figs. 1-2) comprising an upright support frame (30) with an additional support frame (frame member 40, Fig. 2) detachably connected to one end of the upright support frame (30; col. 5, lines 53-54), and a target plate (50) detachably suspended on the additional support frame (col. 5, lines 64-67). Crawford does not teach the additional support frame being pivotally connected. 
Kobett (US Patent Pub. 2009/0256314), as an additional reference, discloses a target stand (Fig. 15) comprising a third support frame (support frame member 14) pivotally and detachably coupled (at pin cap 11) to an end of a second support frame (45B). Kobett does not teach a target plate detachably suspended on the third support frame, and the pivotal third support frame of Kobett would not appear to be conducive to detachably connecting to Shelby’s second support frame, nor does the examiner find any reason why one of ordinary skill in the art would be motivated to do so. 
Based on the facts set forth above, the subject matter of claim 1 and its dependent claims is allowable because the examiner finds no motivation for one of ordinary skill in the art to modify the references to include all of the claimed features in the claimed configuration recited in claim 1, considered as whole. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bateman et al. (US Patent No. 7,427,069), Côté et al. (US Patent No. 9,927,214), Pearcey et al. (US Patent No 10,001,350), and Miller (US Patent No. 10,260,675) each teach a collapsible target stand with a target plate, and are cited here as representative of the state of the art. These references have all been considered by the examiner and do not teach the missing features noted above in the reasons for indication of allowable subject matter or otherwise render obvious the claimed combination of features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /November 1, 2022/